DETAILED ACTION
The following is a non-final office action in response to applicant’s amendment filed on 02/25/2021 for response of the office action mailed on 12/18/2020. Independent claims 1, 14, 27 and 30 are amended. Therefore, claims 1-30 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e}, was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/09/2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art 

In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 9-11, 14, 19-21, 22-24, 27 and 30  are rejected under 35 U.S.C. 103 as being unpatentable over Shaik et al. (2019/0110205, corresponding to EP 3258719A1 as submitted in IDS) Shaik hereinafter, in view of Andreas Hoglund (2020/0169982), Hoglund, hereinafter.

Re. claims 1, 14 and 27,  Shaik teaches a wireless device (Fig. 1a), comprising: a wireless transceiver (Fig.1a, 9 of 1); and a processor (Fig.1a, 10 of 1) coupled to the wireless transceiver and configured with processor-executable instructions to perform operations (¶0110) comprising:,  a non-transitory computer having stored thereon processor-executable software instructions configured to cause a processor of a wireless device to perform operations (¶0110/¶0121) for countering a shared paging channel hijack attack (See  abstract & ¶0017/¶0083) and a method of countering a shared paging channel hijack attack (See  abstract & ¶0017/¶0083), comprising: monitoring, by a processor of a wireless device (Fig.1a, 10 of 1), a shared paging channel during a paging occasion (PO) in a discontinuous reception (DRX) cycle to detect a first international mobile subscriber identity (IMSI) based paging message in the PO (¶0020 -  As part of normal operation the wireless communication device operating in idle mode is regularly checking for further suitable base stations in the surrounding vicinity.  This task is part of the so-called cell re-selection.  It is designated to assure that a wireless communication device is continuously camping on suitable base stations, in case of an incoming call or setting up a data transmission session. ¶0083 - …With IMSI paging the fake base station has the capability to locate the presence of the wireless communication device with a SIM card carrying that IMSI.);  continuing monitoring, by the processor (Fig.1a, 10 of 1), for IMSI-based paging in subsequent radio subframes in the paging frame after receiving the first IMSI-based paging message; continuing monitoring, by the processor (Fig.1a, 10 of 1), for the IMSI-based paging in one or more radio subframes in one or more subsequent radio frames within the DRX cycle; (¶0083 - …With IMSI paging the fake base station has the capability to locate the presence of the wireless communication device with a SIM card carrying that IMSI. ¶0090 - The set of messages listed above can be accepted even before authentication and security procedures making them a potential resource for attackers to communicate with wireless communication devices even without any credentials.  The method applicable for handling the situation to have reselected to a fake base station observes and tracks the occurrence and timing of these messages inside the wireless communication device and accordingly rates the base station as fake or real.); determining, based on the monitoring, whether one or more subframes that are not the PO receive an IMSI-based paging message (See  ¶0083…..¶0090 - observes and tracks the occurrence and timing of these messages inside the wireless communication device. ¶0008 -  to detect the situation that a fake base station might affect the wireless communication device and prevent it from camping on the fake base station.); and adjusting a rogue probability for a base station in response to determining that the one or more subframes that are not the PO receives the IMSI-based paging message (¶0090 - observes and tracks the occurrence and timing of these messages inside the wireless communication device and accordingly rates the base station as fake or real. ¶0022 - The wireless communication device hence maintains and populates a list of potentially suitable base stations whose signals can be retrieved by the transceiver of the wireless communication device.  According to the inventive method this list, resp. a list associated to the first list, further has a rating for each detected base station which indicates the likelihood if the base station is a fake base station).
Yet, Shaik does not expressly teach wherein the PO is one or more specific subframes within a paging frame in which the wireless device wakes up to determine whether there is paging information present for the wireless device;  continuing monitoring, by the processor, for the IMSI-based paging in one or more subsequent DRX cycles.
However, in the analogous art, Hoglund explicitly discloses wherein the PO is one or more specific subframes within a paging frame in which the wireless device wakes up to determine whether there is paging information present for the wireless device (Fig. 7 & ¶0135 - radio frame in which a UE wakes up is called a paging frame (PF).  Within the radio frame, UEs do not remain awake in all sub frames.  Instead, an UE wakes up in a specific subframe within a radio frame.  These specific subframes within a Paging Frame when UE wakes up are referred to as paging occasions (POs).  That is, those specific subframes within a PF, where UEs are awake in determining whether there is any paging information present for the UE, are referred to as POs); continuing monitoring, by the processor (Fig. 6, 604), for the IMSI-based paging in one or more subsequent DRX cycles. (¶0031 - UE_ID used for paging is computed based on the International Mobile Subscriber Identity (IMSI) value of the radio device…¶0049 - determining if there is a paging message for the radio device during a subsequent DRX cycle… ¶0053 - The go-to-sleep signal may be sent over a physical downlink control channel monitored by said radio device during the DRX cycle.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Shaik’s invention of a method for operating a wireless communication device in a cellular network to include Hoglund’s invention of a technique for idle mode paging in a radio communication between a network node and a radio device, because it provides a  solution for UE power consumption reduction by using a wake-up signal or a go-to-sleep signal in order to wake up  low-powered Machine type devices (i.e., eMTC/MTC/IOT) for listening to paging. (¶0005/¶0009, Hoglund)
Re. claims 6 & 19, Shaik and Hoglund teach claims 1 & 14 respectively.
Shaik further teaches wherein adjusting the rogue probability for the base station comprises adjusting a probability value that indicates a likelihood that the  base station that transmitted the one or more IMSI-based paging messages is not a legitimate base station authorized by a service provider network associated with the wireless device, the method further comprising: determining whether the rogue probability exceeds a threshold; and performing an operation to protect against a rogue base station in response to determining that the rogue probability exceeds the threshold. (¶0083 - …With IMSI paging the fake base station has the capability to locate the presence of the wireless communication device with a SIM card carrying that IMSI. ¶0090 - The set of messages listed above can be accepted even before authentication and security procedures making them a potential resource for attackers to communicate with wireless communication devices even without any credentials.  The method applicable for handling the situation to have reselected to a fake base station observes and tracks the occurrence and timing of these messages inside the wireless communication device and accordingly rates the base station as fake or real. ¶0022 - The wireless communication device hence maintains and populates a list of potentially suitable base stations whose signals can be retrieved by the transceiver of the wireless communication device.  According to the inventive method this list, resp. a list associated to the first list, further has a rating for each detected base station which indicates the likelihood if the base station is a fake base station. Fig. 2b & ¶0153 - In step S15 the fake base station rating is now compared to a predefined threshold.  ¶0154 - Otherwise it is in step S17 ruled out for reselection and as such deleted from the candidate list of base stations for reselection. Preferably the cell ID is memorized in order to quickly detect in the next cycle e.g. at step S3, that this base station will be blocked for further processing).
Re. claims 7 & 20, Shaik and Hoglund teach claims 1 & 14 respectively.
Shaik also teaches further comprising: performing monitoring, by the processor (Fig.1a, 10 of 1), of the subsequent radio subframes for additional indications of a rogue base station in response to determining that another subframe receives the IMSI-based paging message (¶0083 - …With IMSI paging the fake base station has the capability to locate the presence of the wireless communication device with a SIM card carrying that IMSI. ¶0090 - The set of messages listed above can be accepted even before authentication and security procedures making them a potential resource for attackers to communicate with wireless communication devices even without any credentials.  The method applicable for handling the situation to have reselected to a fake base station observes and tracks the occurrence and timing of these messages inside the wireless communication device and accordingly rates the base station as fake or real) or that there are repeated IMSI- based paging messages; and adjusting the rogue probability in response to detecting the additional indications of the rogue base station (¶0090 - observes and tracks the occurrence and timing of these messages inside the wireless communication device and accordingly rates the base station as fake or real. ¶0022 - The wireless communication device hence maintains and populates a list of potentially suitable base stations whose signals can be retrieved by the transceiver of the wireless communication device.  According to the inventive method this list, resp. a list associated to the first list, further has a rating for each detected base station which indicates the likelihood if the base station is a fake base station).
 Re. claims 8 & 21, Shaik and Hoglund teach claims 1 & 14 respectively.
Shaik further teaches performing monitoring of subsequent radio subframes for additional indications of a rogue base station by comparing radio resource control (RRC) connection setup parameters from a previous RRC connection setup to determine whether signaling radio bearers (SRB) channels setup are different for a plurality of  base stations with same cell ID parameter, same system information block 1 (SIB 1) information and same system information block 2 (SIB2) information (¶0038 - where the wireless communication device having memorized a set of system information blocks received from the first base station, the method further comprising the step of: ¶0039 - retrieving a set of system information blocks broadcasted by the second base station, and increasing the rating of the second base station as fake base station, when the tracking area identifier received with the set of system information blocks is different from the tracking area identifier received from the first base station. ¶0081 - RRC (radio resource control) reconfiguration message is a message defined in the standard which allows a plurality of configuration of connection and to retrieve information from the wireless communication device in its response.  Moreover with a RRC redirection message the fake base station also may redirect the wireless communication device to a base station of lower, and security-wise weaker, technologies ); and adjusting a threat score for the base station that transmitted the one or more IMSI-based paging messages from among the plurality of base stations that 56Attorney Docket No. 184779 broadcasted themselves with the same Cell ID, and substantially similar SIB 1 s , and substantially similar SIB2s (¶0043 - .. indication that it is a fake base station….. this indication is used to further increase the rating about the second base station being a fake base station. ¶0044 - an increasing of the rating of second base station as fake base station in case of receiving with the set of system information blocks from the second base station an empty neighbor cell list.¶0090 - The method applicable for handling the situation to have reselected to a fake base station observes and tracks the occurrence and timing of these messages inside the wireless communication device and accordingly rates the base station as fake or real. ¶0022 - rating for each detected base station which indicates the likelihood if the base station is a fake base station).

Re. claims 9 & 22, Shaik and Hoglund teach claims 1 & 14 respectively.
Shaik also teaches further comprising: detecting a current IMSI leak attack; recording an event in memory that indicates that the wireless device was subject to the current IMSI leak attack; recording information identifying the base station that triggered the current IMSI leak attack; recording a location and time associated with the current IMSI leak attack; comparing the information recorded for previous IMSI leak attacks with the current IMSI leak attack, and adjusting the rogue probability based on the recorded information. (¶0050 - the system information of the currently active base station is preferably stored and upon reception of the system information from the second base station compared with the stored system information. ¶0058 - it is foreseen to maintain in the wireless communication device a list of previously visited base stations.  In this list each base station, the wireless communication device has camped on, is added, at least by memorizing the cell reference, preferably also other parameter, like a value indicating the signal strength, the tracking area ID, and/or a time stamp of visit. ¶0083 - The IMSI (international mobile subscriber identity) identifies the subscription resp. the SIM card, and is also a part of the identity of the wireless communication device.  With an IMSI request from the fake base station there is the risk the IMSI is provided to the attacker, which compromises identity of the subscription and eventually the user. … With IMSI paging the fake base station has the capability to locate the presence of the wireless communication device with a SIM card carrying that IMSI. ¶0090 - The set of messages listed above can be accepted even before authentication and security procedures making them a potential resource for attackers to communicate with wireless communication devices even without any credentials.  The method applicable for handling the situation to have reselected to a fake base station observes and tracks the occurrence and timing of these messages inside the wireless communication device and accordingly rates the base station as fake or real. Fig. 2b & ¶0153- In step S15 the fake base station rating is now compared to a predefined threshold. ¶0154 - it is in step S17 ….. to quickly detect in the next cycle e.g. at step S3, that this base station will be blocked for further processing. ¶0022 - The wireless communication device hence maintains and populates a list of potentially suitable base stations whose signals can be retrieved by the transceiver of the wireless communication device.  According to the inventive method this list, resp. a list associated to the first list, further has a rating for each detected base station which indicates the likelihood if the base station is a fake base station.).

Re. claims 10 & 23,  Shaik and Hoglund teach claims 1 & 14 respectively.
Shaik also teaches further comprising: storing a record of signal strength values of one or more previous base stations that the wireless device camped and successfully connected to with security context set up; determining a first signal strength value for the base station that transmitted the one or more IMSI-based paging messages; identifying one or more previous base stations in the one or more previous base stations that the wireless device camped and successfully connected to with security context set up that have similar characteristics to the base station that transmitted the one or more IMSI-based paging messages; determining whether a difference between the first signal strength value and a recorded signal strength value associated with at least one the identified previous base stations having matching characteristics exceed a threshold value; and increasing the rogue probability in response to determining that the difference between the first signal strength value and the recorded signal strength value 57Attorney Docket No. 184779 associated with the at least one the identified previous base stations having matching characteristics exceeds the threshold value. (¶0050 - the system information of the currently active base station is preferably stored and upon reception of the system information from the second base station compared with the stored system information. ¶0058 - it is foreseen to maintain in the wireless communication device a list of previously visited base stations.  In this list each base station, the wireless communication device has camped on, is added, at least by memorizing the cell reference, preferably also other parameter, like a value indicating the signal strength, the tracking area ID, and/or a time stamp of visit. For a mobile, that is: moving device it is preferable to define a maximum number of stored base stations.  Preferably the base station which is stored the longest time resp. visited the longest time ago will be removed when the maximum number is reached ¶0083 - The IMSI (international mobile subscriber identity) identifies the subscription resp. the SIM card, and is also a part of the identity of the wireless communication device.  With an IMSI request from the fake base station there is the risk the IMSI is provided to the attacker, which compromises identity of the subscription and eventually the user. … With IMSI paging the fake base station has the capability to locate the presence of the wireless communication device with a SIM card carrying that IMSI. ¶0090 - The set of messages listed above can be accepted even before authentication and security procedures making them a potential resource for attackers to communicate with wireless communication devices even without any credentials.  The method applicable for handling the situation to have reselected to a fake base station observes and tracks the occurrence and timing of these messages inside the wireless communication device and accordingly rates the base station as fake or real. Fig. 2b & ¶0153- In step S15 the fake base station rating is now compared to a predefined threshold. ¶0154 - it is in step S17 ….. to quickly detect in the next cycle e.g. at step S3, that this base station will be blocked for further processing. ¶0022 - The wireless communication device hence maintains and populates a list of potentially suitable base stations whose signals can be retrieved by the transceiver of the wireless communication device.  According to the inventive method this list, resp. a list associated to the first list, further has a rating for each detected base station which indicates the likelihood if the base station is a fake base station.)
Re. claims 11 & 24,  Shaik and Hoglund teach claims 1 & 14 respectively.
Shaik  also teaches further comprising: determining whether 'channel config' and 'power config' parameters/timers are different in two channels; and increasing the rogue probability in response to determining that the channel config and power config parameters/timers are different. (Fig. 2a & ¶0130 - it is first checked in step S6 if the new base station is part of the neighbour cell list of the serving base station.  Typically the neighbour cell list are part of the SIBs, in particular the SIB3 to SIB8, where INTRA frequency and INTER frequency as well as INTER-RAT cells, that means those of a different technology standard, are listed. ¶0133 - if this the cell ID of the new base station is not found in the neighbour cell list the process flow branches to step S8. ¶0134 - In step S8 a fake base station rating is increased. ¶0139 -  When the signal strength of the new base station is significantly higher than of the serving base station, then this is another indication that here a fake base station is available. ¶0022 - The wireless communication device hence maintains and populates a list of potentially suitable base stations whose signals can be retrieved by the transceiver of the wireless communication device.  According to the inventive method this list, resp. a list associated to the first list, further has a rating for each detected base station which indicates the likelihood if the base station is a fake base station). 
Re. claim 30,  Shaik teaches a wireless device (Fig. 1a), comprising: means for monitoring a shared paging channel during a paging occasion (PO) in a discontinuous reception (DRX) cycle to detect a first international mobile subscriber identity (IMSI) based paging message in the PO (¶0020 -  As part of normal operation the wireless communication device operating in idle mode is regularly checking for further suitable base stations in the surrounding vicinity.  This task is part of the so-called cell re-selection.  It is designated to assure that a wireless communication device is continuously camping on suitable base stations, in case of an incoming call or setting up a data transmission session. ¶0083 - …With IMSI paging the fake base station has the capability to locate the presence of the wireless communication device with a SIM card carrying that IMSI); means for monitoring for IMSI-based paging in subsequent radio subframes in a paging frame after receiving the first IMSI-based paging message; means for monitoring for the IMSI-based paging in one or more radio subframes in one or more subsequent radio frames within the DRX cycle (See, ¶0083 ….¶0090 - The set of messages listed above can be accepted even before authentication and security procedures making them a potential resource for attackers to communicate with wireless communication devices even without any credentials.  The method applicable for handling the situation to have reselected to a fake base station observes and tracks the occurrence and timing of these messages inside the wireless communication device and accordingly rates the base station as fake or real);  means for determining, based on the monitoring, whether one or more subframes that are not the PO receive an IMSI-based paging message (See, ¶0083…..¶0090 - observes and tracks the occurrence and timing of these messages inside the wireless communication device. ¶0008 -  to detect the situation that a fake base station might affect the wireless communication device and prevent it from camping on the fake base station.); and means for adjusting a rogue probability value for a base station in response to determining that one or more subframes that are not the PO receives the IMSI-based paging message (¶0090 - observes and tracks the occurrence and timing of these messages inside the wireless communication device and accordingly rates the base station as fake or real. ¶0022 - The wireless communication device hence maintains and populates a list of potentially suitable base stations whose signals can be retrieved by the transceiver of the wireless communication device.  According to the inventive method this list, resp. a list associated to the first list, further has a rating for each detected base station which indicates the likelihood if the base station is a fake base station).
Yet, Shaik does not expressly teach wherein the PO is one or more specific subframes within a paging frame in which the wireless device wakes up to determine whether there is paging information present for the wireless device;  means for monitoring for the IMSI-based paging in one or more subsequent DRX cycles; 
However, in the analogous art, Hoglund explicitly discloses wherein the PO is one or more specific subframes within a paging frame in which the wireless device wakes up to determine whether there is paging information present for the wireless device (Fig. 7 & ¶0135 - radio frame in which a UE wakes up is called a paging frame (PF).  Within the radio frame, UEs do not remain awake in all sub frames.  Instead, an UE wakes up in a specific subframe within a radio frame.  These specific subframes within a Paging Frame when UE wakes up are referred to as paging occasions (POs).  That is, those specific subframes within a PF, where UEs are awake in determining whether there is any paging information present for the UE, are referred to as POs);  means for monitoring for the IMSI-based paging in one or more subsequent DRX cycles (¶0031 - UE_ID used for paging is computed based on the International Mobile Subscriber Identity (IMSI) value of the radio device…¶0049 - determining if there is a paging message for the radio device during a subsequent DRX cycle… ¶0053 - The go-to-sleep signal may be  sent over a physical downlink control channel monitored by said radio device during the DRX cycle.)






Claims 2-3, 15-16, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shaik, in view of Hoglund, further in view of Harrow et al. (2018/0206070), Harrow hereinafter.

Re. claims 2, 15 & 28,  Shaik and Hoglund teach claims 1, 14 & 27 respectively.
Shaik further teaches the processor (Fig.1a, 10 of 1) is configured with processor-executable instructions to perform operations (¶0110) such that adjusting the rogue probability for the base station in response to determining that the one or more subframes that are not the PO receives the IMSI-based paging message comprises adjusting the rogue probability for the base station in response to determining that the one or more subframes that are not the PO receives the IMSI-based paging message or that there are the repeated IMSI-based paging messages in any subframes that can also include the subframe that is the PO. (¶0083 - …With IMSI paging the fake base station has the capability to locate the presence of the wireless communication device with a SIM card carrying that IMSI.. ¶0090 - observes and tracks the occurrence and timing of these messages inside the wireless communication device and accordingly rates the base station as fake or real. ¶0008 -  to detect the situation that a fake base station might affect the wireless communication device and prevent it from camping on the fake base station. ¶0022 - The wireless communication device hence maintains and populates a list of potentially suitable base stations whose signals can be retrieved by the transceiver of the wireless communication device.  According to the inventive method this list, resp. a list associated to the first list, further has a rating for each detected base station which indicates the likelihood if the base station is a fake base station).
Yet, Shaik and Hoglund do not expressly teach wherein: the processor is configured with processor-executable instructions to perform operations further comprising determining, based on the monitoring, whether there are the repeated IMSI-based paging messages; 
explicitly discloses wherein: the processor is configured with processor-executable instructions (Fig.1 & ¶0031) to perform operations further comprising determining, based on the monitoring, whether there are the repeated IMSI-based paging messages; (Fig.1 & ¶0054 - if the IMSI is not on the list, then the presence controller 122 generates "spoof" paging messages which contain the TMSI of the user equipment which has entered the retail store 111 and sends these periodically (for example every 10 to 20 seconds) to all the access points 113-121 serving all the cells 102-110 in the cluster 101 for broadcasting (at 206).  Thus, all cells in the cluster 101 broadcast periodically the spoof paging messages but only the message transmitted by the cell which the user equipment has selected will be detected by the user equipment).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Shaik’s invention of a method for operating a wireless communication device in a cellular network and Hoglund’s invention of a technique for idle mode paging in a radio communication between a network node and a radio device to include Harrow’s invention of network elements in a wireless communication system, because it provides location presence services in a cellular communication system (¶0001, Harrow)

Re. claims 3 & 16,  Shaik,  Hoglund and Harrow teach claims 2 & 15 respectively.
Shaik also teaches further comprising performing an operation to protect against the shared paging channel hijack attack in response to determining that the another subframe that is not the PO receives the IMSI-based paging message or that there are the repeated IMSI-based paging messages in any subframes that can include the PO. (¶0083 - …With IMSI paging the fake base station has the capability to locate the presence of the wireless communication device with a SIM card carrying that IMSI.. ¶0090 - observes and tracks the occurrence and timing of these messages inside the wireless communication device and accordingly rates the base station as fake or real. ¶0008 -  to detect the situation that a fake base station might affect the wireless communication device and prevent it from camping on the fake base station. ¶0022 - The wireless communication device hence maintains and populates a list of potentially suitable base stations whose signals can be retrieved by the transceiver of the wireless communication device.  According to the inventive method this list, resp. a list associated to the first list, further has a rating for each detected base station which indicates the likelihood if the base station is a fake base station).

Claims 4-5, 17-18 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Shaik, in view of Hoglund, in view of Harrow,  further in view of Kumar et al. (2019/0045423), Kumar hereinafter.

Re. claims 4, 17 & 29,  Shaik,  Hoglund and Harrow teach claims 3, 16 & 28 respectively.
Yet, Shaik,  Hoglund and Harrow do not expressly teach further comprising determining whether the wireless device during monitoring increments an attach request counter each time it detects the IMSI-based paging message in a subframe that is not the PO, wherein performing the operation to protect against the shared paging channel hijack attack in response to determining that the one or more subframes that are not the PO receives the IMSI-based paging message comprises performing the operation to protect against the shared paging channel hijack attack in response to detecting that the one or more subframes that are not the paging occasion receives the IMSI-based paging message and in response to determining that the wireless device does increment an attach request counter each time it detects the subframe that is not the PO that received the IMSI-based paging message.
However, in the analogous art, Kumar explicitly discloses further comprising determining whether the wireless device during monitoring increments an attach request counter each time it detects the IMSI-based paging message in a subframe that is not the PO, wherein performing the operation to protect against the shared paging channel hijack attack in response to determining that the one or more subframes that are not the paging occasion receives the IMSI-based paging message comprises performing the operation to protect against the shared paging channel hijack attack in response to detecting that the one or more subframes that are not the PO receives the IMSI-based paging message and in response to determining that the wireless device does increment an attach request counter each time it detects the subframe that is not the PO that received the IMSI-based paging message. (Fig.1-2 & ¶0080 - when the non-integrity protected Non-Access Stratum (NAS) reject cause message is received from the network element 200.  … reject cause message can include, for example, (Mobility Management (MM), GMM or EPS Mobility Management (EMM)) #2, #3, #6, #7, #8 may make the UE 100 to increment the counter depending on the reject cause message which can make SIM/USIM invalid for E)PS/CS services: ….. ¶0095 - communication unit 102 coupled to the controller unit 104 can be configured to re-attempt the registration request (i.e., attach request) message with one of the PLMN 200 (i.e., same PLMN from which the reject cause message was received) and another PLMN….. the communication unit 102 coupled to the controller unit 104 can be configured to receive the registration accept (i.e., attach accept) message from one of the same PLMN 200 and another PLMN in response to the re-attempt. Fig.7 & ¶0122 - if counterfeit network element 300a/300b distorts the eDRX parameters and transmits (in operation 706) the distorted eDRX parameters tot the UE 100, then the UE 100 and the network element 200 will be out of synchronization for paging procedure.  Thus, the UE 100 may end up missing the paging messages (in operation 708) and hence MT call/SMS or the like, thereby having impact on the user services). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Shaik’s invention of a method for operating a wireless communication device in a cellular network and Hoglund’s invention of a technique for idle mode paging in a radio communication between a network node and a radio device and Harrow’s invention of network elements in a wireless communication system to include Kumar’s invention of a method and apparatus for managing non-integrity protected message, because it provides a productive  solution to circumvent problem associated with existing mechanism in countering vulnerabilities with respect to security of communication network for wireless devices  (¶0002/¶0012, Kumar)

Re. claims 5 & 18,  Shaik,  Hoglund and Harrow teach claims 3 & 16 respectively.
Shaik further teach wherein performing the operation to protect against the shared paging channel hijack attack in response to detecting that the one or more subframes that are not the PO receives the IMSI-based paging message comprises performing one of: ignoring future paging messages from the base station that transmitted the one or more IMSI-based paging messages (¶0083 - …With IMSI paging the fake base station has the capability to locate the presence of the wireless communication device with a SIM card carrying that IMSI. ¶0090 - The set of messages listed above can be accepted even before authentication and security procedures making them a potential resource for attackers to communicate with wireless communication devices even without any credentials.  The method applicable for handling the situation to have reselected to a fake base station observes and tracks the occurrence and timing of these messages inside the wireless communication device and accordingly rates the base station as fake or real. ¶0008 -  to detect the situation that a fake base station might affect the wireless communication device and prevent it from camping on the fake base station.); detaching from the base station that transmitted the one or more IMSI-based paging messages; or  55Attorney Docket No. 184779 generating and sending a notification message to a security server.

Claims 12-13 & 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shaik, in view of Hoglund,  further in view of Miao et al. (2020/0162925), Miao hereinafter.

Re. claims 12 & 25,  Shaik and Hoglund teach claims 1 & 14 respectively.
Shaik further teaches  disabling monitoring of and preventing connection attempts to the base station that transmitted the one of more IMSI-based paging messages for a period of time in response to determining the one or more subframes that are not the PO receives the IMSI-based paging message or in response to determining that the rogue probability for the base station exceeds a threat threshold due to receiving repeated IMSI paging from the base station; continuing to monitor other base stations for the one of more IMSI-based paging messages; and preventing any connection to the base station while the monitoring for IMSI- based paging is disabled due to the monitoring disabled value exceeding the threshold value for the base station. (¶0083 - …With IMSI paging the fake base station has the capability to locate the presence of the wireless communication device with a SIM card carrying that IMSI. ¶0090 - The set of messages listed above can be accepted even before authentication and security procedures making them a potential resource for attackers to communicate with wireless communication devices even without any credentials.  The method applicable for handling the situation to have reselected to a fake base station observes and tracks the occurrence and timing of these messages inside the wireless communication device and accordingly rates the base station as fake or real. ¶0022 - The wireless communication device hence maintains and populates a list of potentially suitable base stations whose signals can be retrieved by the transceiver of the wireless communication device.  According to the inventive method this list, resp. a list associated to the first list, further has a rating for each detected base station which indicates the likelihood if the base station is a fake base station. Fig. 2b & ¶0153 - In step S15 the fake base station rating is now compared to a predefined threshold.  ¶0154 - Otherwise it is in step S17 ruled out for reselection and as such deleted from the candidate list of base stations for reselection. Preferably the cell ID is memorized in order to quickly detect in the next cycle e.g. at step S3, that this base station will be blocked for further processing).
Yet, Shaik and Hoglund do not expressly teach incrementing a monitoring disabled value that indicates a number of times that monitoring has been disabled for the base station; exponentially incrementing the period of time for which the monitoring remains disabled for the base station by the wireless device in response to determining that the monitoring disabled value of the base station exceeds a threshold value; 
However, in the analogous art, Miao explicitly discloses incrementing a monitoring disabled value that indicates a number of times that monitoring has been disabled for the base station; exponentially incrementing the period of time for which the monitoring remains disabled for the base station by the wireless device in response to determining that the monitoring disabled value of the base station exceeds a threshold value; (Fig1, Fig.2B & ¶0064 - the event of observing a system characterized by a single ARFCN is recorded by the device 101 as a signature component that will increase the score being maintained to determine whether a base station is fake. ¶0094 - The scores are also summed and the result of the summation is compared with a composite threshold.  Consistent with discussion elsewhere increasing score values indicate more traits of a fake base station observed and so tend to indicate increasing untrustworthiness).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Shaik’s invention of a method for operating a wireless 

Re. claims 13 & 26,  Shaik and Hoglund teach claims 1 & 14 respectively.
Shaik further teaches determining whether a current network operator is commonly using the IMSI- based paging by keeping track of a usage of the IMSI-based paging on the PO for various base stations by the current network operator that the wireless device was connected to earlier; (¶0024 - A second determination step considers information broadcasted by the base station.  First the base station needs to belong to the same cellular network, resp. network operator.  ….broadcast comprises system information blocks which provide the necessary information for a wireless communication device in order to decide whether the base station is considered for a cell reselection. ¶0061 - Typically a real eNodeB is supposed to support different bandwidths, in particular any one from 1.4, 3, 5, 10, 20 MHz.  Usually each network operator sticks to some of the listed bandwidths, but mostly the bandwidths of 10 and 20 MHz are supported in order to serve more users in a cell.  Fake base station however usually operates on 3 or 5 MHz, which is quite abnormal and rarely to find these with real network operators. ¶0062 - this bandwidth support gives another indication, that here a fake base station is in proximity.  Consequently the rating of the second base station as fake base station is increased as well. ¶0083 - With an IMSI request from the fake base station there is the risk the IMSI is provided to the attacker, which compromises identity of the subscription and eventually the user.).
expressly teach determining whether there are IMSI-based paging messages outside of the PO in the one or more subsequent DRX cycles; suspending monitoring in response to determining that there are no IMSI- based paging messages that are outside of the PO in the one or more  subsequent DRX cycles for the base station operated by the current network operator determined to be commonly using the IMSI-based paging; and reducing the rate in which the rouge probability of threat is increased on each detection of IMSI paging in the paging occasion whenever monitoring is enabled until finally monitoring is suspended.
However, in the analogous art, Hoglund explicitly discloses determining whether there are IMSI-based paging messages outside of the PO in the one or more subsequent DRX cycles; suspending monitoring in response to determining that there are no IMSI- based paging messages that are outside of the PO in the one or more  subsequent DRX cycles for the base station operated by the current network operator determined to be commonly using the IMSI-based paging (¶0031 - The UE_ID used for paging is computed based on the International Mobile Subscriber Identity (IMSI) value of the radio device..¶0053 - responsive to determining that there is no paging message for said radio device during a subsequent DRX cycle, sending a go-to-sleep signal to said radio device for notifying said radio device that there will be no paging record sent during the subsequent DRX cycle, sending a go-to-sleep signal to said radio device for notifying said radio device that there will be no paging record sent during the subsequent DRX cycle and that said radio device may go to sleep mode.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Shaik’s invention of a method for operating a wireless communication device in a cellular network to include Hoglund’s invention of a technique for idle mode paging in a radio communication between a network node and a radio device, because it provides a  solution for UE power consumption reduction by using a wake-up signal or a go-to-sleep signal in order to 
Yet, Shaik and  Hoglund do not expressly teach reducing the rate in which the rouge probability of threat is increased on each detection of IMSI paging in the PO whenever monitoring is enabled until finally monitoring is suspended.
However, in the analogous art, Miao explicitly discloses reducing the rate in which the rouge probability of threat is increased on each detection of IMSI paging in the PO whenever monitoring is enabled until finally monitoring is suspended. (¶0016 - if the fake signature threshold is exceeded, access using the observed base station is barred for a time. ¶0018 - traits of fake base station include… the observed base station seems to be sending nonsense on the paging channel…Fig.3A& ¶0084 - Then, at 305, the device determines whether to bar one or more base stations based on the one or more comparisons.  If yes, the logic flows to 306 and one or more base stations are barred by the device.  In general, barring may be for an indefinite period of time or for a lock-out time configured in the device).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Shaik’s invention of a method for operating a wireless communication device in a cellular network and  Hoglund’s invention of a technique for idle mode paging in a radio communication between a network node and a radio device to include Miao’s invention of a system and a method for detecting fake base stations, because it provides a wireless device to differentiate between a genuine base station and a fake base stations by processing collected signature components to prevent any malicious attacks from the fake base stations.  (¶0002/¶0014, Miao)

Response to Arguments
Earlier claim objection for claim 21 has been withdrawn following amended claim languages.

Earlier 112 (b) rejection for claim 30  has been withdrawn following applicant’s remarks in page 17 as of 02/25/2021. In particular, as the applicant’s reference to ¶0122,  where it is recited, “The wireless device processor may adjust the weights or values used to update the rogue probability of the base station and/or adjust the level or severity of the responsive actions taken based on the recorded incidences of IMSI leak attacks”. Based on the aforesaid disclosures, examiner interprets the functional language “adjusting” of means plus function (“means for adjusting”) of claim 30, is performed by the processor (a general purpose processor) of the wireless device.

Applicant’s arguments, filed on 02/25/2021,, with respect to 35 USC § 103 has been fully considered, but, they are not persuasive. 

In pages 19-21 in reference to claims 1, 14, 27 and 30, Applicant alleges that Shaik fails to teach claimed features such as discontinuous reception (DRX) cycles, paging frames, subframes or paging occasions. Examiner respectfully disagrees with the applicant. Shaik discloses in ¶0020, “As part of normal operation the wireless communication device operating in idle mode is regularly checking for further suitable base stations in the surrounding vicinity.  This task is part of the so-called cell re-selection.  It is designated to assure that a wireless communication device is continuously camping on suitable base stations, in case of an incoming call or setting up a data transmission session”, further in ¶0083, “With IMSI paging the fake base station has the capability to locate the presence of the wireless communication device with a SIM card carrying that IMSI “, continues in ¶0090, “The set of messages listed above can be accepted even before authentication and security procedures making them a potential resource for attackers to communicate with wireless communication devices even without any credentials.  The method applicable for handling the situation to have reselected (i.e., the reselection process is done by the wireless device, contrary to applicant’s remarks at least in page 20 of remarks as of 02/25/2021) to a fake base station observes and tracks the occurrence and timing of these messages inside the wireless communication device and accordingly rates the base station as fake or real.”; Here, “re-selection” feature is interpreted by the examiner under BRI (“Broadest reasonable interpretation”) as  a “discontinuous reception of signals” by  the wireless communication device as wireless communication device regularly checks for suitable base station in the surrounding area of the device during “idle mode” as disclosed in ¶0020. During the re-selection process by the wireless device which tracks the occurrence and timing of messages (i.e., period/duration of time (BRI: one or more subframes in one of more subsequent radio frames, generally referring to subframes / frames as shaik discloses 4G network at least in ¶0088) when received signal from fake base station suddenly gets stronger as disclosed in ¶0087, similar to instant application at least in ¶0033, where it recites, “the presence of a paging message that includes an IMSI value in another subframe outside of the paging occasion is a strong indication that the message is being transmitted from a rogue (i.e., fake) base station”). In addition, when a wireless device receives IMSI paging / IMSI request from a fake base station, in particular after camping to real base station, it’s a good reason to be suspicious at that time as the fake base station (with IMSI paging) has the capability to locate the presence of the wireless device with a SIM card carrying that IMSI, See ¶0078, ¶0081-¶0083, ¶0087-¶0090. In summary, Shaik discloses a method for handling those situations by a wireless communication device as disclosed in the aforesaid sections, to be able to monitor/observes continuously in order to track the occurrences and timing (i.e., period/duration of time (BRI: one or more subframes in one of more subsequent radio frames, generally referring to subframes / frames as shaik discloses 4G network at least in ¶0088) of these messages (e.g., sudden increase of received signal presumably from fake station, IMSI paging (wireless device listens to (or, awake) during the occurrence and timing of messages of the IMSI paging) from fake station), so that the wireless device could  identify whether the monitored base station is a fake or a real base station and take appropriate action such as deleting the fake station from reselection process. See Abstract, Fig.2a-2b.
Applicant further asserts that Shaik fails to teach, “wherein the PO is one or more specific subframes within a paging frame in which the wireless device wakes up to determine whether there is paging information present for the wireless device“.  Examiner agrees, but Hoglund discloses the claimed limitation as Hoglund discloses  in ¶0135 along with Fig. 7, “radio frame in which a UE wakes up is called a paging frame (PF).  Within the radio frame, UEs do not remain awake in all sub frames.  Instead, an UE wakes up in a specific subframe within a radio frame.  These specific subframes within a Paging Frame when UE wakes up are referred to as paging occasions (POs) “. That is, those specific subframes within a PF, where UEs are awake in determining whether there is any paging information present for the UE, are referred to as POs.

Regarding arguments in page 21 for independent claims 1, 14, 27 and 30, Hoglund disclosed the claimed features as outlined in the claims and the applicant is silent on the disclosures made by Hoglund as pointed out in the §103 rejection. Applicant, is, however, arguing that  the claimed limitation, “determining, based on the monitoring, whether one or more subframes that are not the PO receive an IMSI-based paging message(which are taught by Shaik  as pointed out above)”  is not disclosed by Hoglund. Applicant is respectfully reminded that the independent claim 1, 14, 27 and 30 are unpatentable over Shaik, in view of  Hoglund. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Regarding arguments in pages 22-23 for dependent claims 2, 3, 15, 16 and 28, Harrow disclosed the claimed features as outlined in the claims and the applicant is silent on the disclosures made by Harrow as pointed out in the §103 rejection. Applicant, is, however, arguing that  the claimed limitation, “determining, based on the monitoring, whether one or more subframes that are not the PO receive an IMSI-based paging message (which are taught by Shaik  as pointed out above)”  is not disclosed by Harrow. Applicant is respectfully reminded that the dependent claims 2, 3, 15, 16 and 28 are unpatentable over Shaik, in view of  Hoglund, further in view of  Harrow. In response to applicant's arguments against nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding arguments in pages 22-23 for dependent claims 4, 5, 17, 18 and 29, Kumar disclosed the claimed features as outlined in the claims and the applicant is silent on the disclosures made by Kumar as pointed out in the §103 rejection. Applicant, is, however, arguing that  the claimed limitation, “determining, based on the monitoring, whether one or more subframes that are not the PO receive an IMSI-based paging message (which are taught by Shaik  as pointed out above)”  is not disclosed by Kumar. Applicant is respectfully reminded that the dependent claims 4, 5, 17, 18 and 29 are unpatentable over Shaik, in view of  Hoglund, further in view of  Kumar. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Regarding arguments in pages 22-23 for dependent claims 12, 13, 25 and 26, Miao disclosed the claimed features as outlined in the claims and the applicant is silent on the disclosures made by Miao as pointed out in the §103 rejection. Applicant, is, however, arguing that  the claimed limitation, “determining, based on the monitoring, whether one or more subframes that are not the PO receive an IMSI-based paging message (which are taught by Shaik  as pointed out above)”  is not disclosed by Miao. Applicant is respectfully reminded that the dependent claims 12, 13, 25 and 26 are unpatentable over Shaik, in view of  Hoglund, further in view of  Miao. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  


For these reasons, it is maintained that independent claims 1, 14, 27 and 30 are  unpatentable over Shaik , in view of  Hoglund.
As all other dependent claims depend either directly or indirectly from the independent claims 1, 14 and 27,  similar rationale also applies to all respective dependent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nair along with Fig. 1-6.

3GPP TR 33.899 V1.3.0 (2017-08). See §5.1.4, §5.2.3, §5.2.4, §5.4.3, §5.4.4, §5.4.5, §5.9.3, §5.11.3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467